DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Schlemper( US 20200034998).

Regarding claim 1, Schlemper teaches a system for image reconstruction in magnetic resonance imaging (MRI), comprising: 
at least one storage device including a set of instructions([0006], non-transitory computer-readable storage medium); and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor ( [0006], computer hardware processor) is directed to perform operations including: 
obtaining undersampled k-space data associated with an object, the undersampled K-space data being generated based on magnetic resonance (MR) signals collected by an MR scanner that scans the object( [0179], undersampled k-space measurements); 

constructing an ordinary differential equation (ODE) that formulates a reconstruction of an MR image based on the undersampled k-space data( Eq. 1, Eq. 2); and 
generating the MR image of the object by solving the ODE based on the undersampled k-space data using an ODE solver( [0181], deep learning algorithm to approximate the solution to the optimization problem) .

Regarding claim 2, Schlemper teaches the system of claim 1, wherein the constructing an ODE that formulates a reconstruction of an MR image based on the undersampled k-space data comprises: 
formulating the reconstruction of the MR image based on the undersampled k- space data into a discrete optimization process(Eq. 3, Eq. 4 ); and 
constructing the ODE by transforming the discrete optimization process into a continuous optimization process, wherein the ODE models a rate of change of a solution during the continuous optimization process ( Eq. 5).

Regarding claim 3, Schlemper teaches the system of claim 1, wherein the generating the MR image of the object by solving the ODE based on the undersampled k-space data using an ODE solver comprises: 
reconstructing an undersampled MR image of the object based on the undersampled k-space data as an initial value of the ODE( [0182], finit); and 
generating the MR image of the object by solving the ODE based on the initial value using the ODE solver( [0179], the complex-valued MR image x is to be reconstructed).

Regarding claim 4, Schlemper teaches the system of claim 3, wherein the ODE solver is a trained neural network model( [181], deep learning algorithm; [182], convolutional neural networks), wherein the generating the MR image of the object by solving the ODE based on an initial value using the ODE solver comprises: 
obtaining the MR image ( 1315 in Fig. 13A)of the object by inputting the undersampled MR image into the trained neural network model( 1305 in Fig. 13A).

Regarding claim 5, Schlemper teaches the system of claim 4, wherein the trained neural network model includes at least one of a Convolutional Neural Network (CNN) model([182], convolutional neural networks), a convolutional Recurrent Neural Network (RNN) model, or a Cascaded Neural Network model.

Regarding claim 6, Schlemper teaches the system of claim 4, the trained neural network model including a plurality of sequentially connected sub-models, the plurality of sequentially connected sub-models including a first sub-model and one or more second sub-models downstream to the first sub-model( Block 1 … Block n in Fig. 13A), wherein at least one of the one or more second sub-models includes: 
a convolutional model configured to process an output of a previous sub-model connected to the at least one sub-second model and generate an intermediate MR image( 1315 in Fig. 13A;  1408 in Fig. 14); and 
a data consistency (DC) layer connected to the convolutional model configured to output an updated intermediate MR image based on the intermediate MR image and the undersampled k-space data, and wherein the MR image of the object is an output of the last second sub-model of the one or more second sub-models ( Fig. 13B).

Regarding claim 7, Schlemper teaches the system claim 4, wherein the trained neural network model is generated according to a model training process, the model training process including: 	obtaining a plurality of training samples, each of the plurality of training samples including a training undersampled MR image  ( under-sample acquisition in Fig. 9B) and a corresponding ground truth MR image of a training object(Ground truth in Fig. 9B) ; 
obtaining a preliminary model having one or more model parameters ( PSNR, NMSE in Fig. 12); and 
generating the trained neural network model by iteratively updating values of the one or more model parameters of the preliminary model based on the plurality of training samples( different values  of PSNR, NMSE in Fig. 12).

Regarding claim 8, Schlemper teaches the system of claim 7, wherein the iteratively updating values of the one or more model parameters of the preliminary model includes performing an iterative operation including one or more iterations, and each of at least one iteration of the iterative operation includes: 
for each of at least a portion of the plurality of training samples, generating a predicted MR image of the corresponding training object by inputting the training undersampled MR image into an updated preliminary model determined in a previous iteration( Intermediate K-Space, Recon image in Fig. 9B); 
determining, based on the predicted MR image and the ground truth MR image of each of the at least a portion of the plurality of training samples, a value of a loss function of the updated preliminary model ( Loss in Fig. 9B); and 
further updating values of the one or more model parameters of the updated preliminary model to be used in a next iteration based on the value of the loss function( [0158], produce an overall measure of error, which is to be minimized during the training process).

Regarding claim 9, Schlemper teaches the system of claim 8, wherein updating values of the one or more model parameters of the updated preliminary model to be used in a next iteration based on the value of the loss function includes: determining, based on the value of the loss function, a gradient descent according to an adjoint sensitivity algorithm; and updating values of the one or more model parameters of the updated preliminary model by backpropagating the gradient descent( [0181], a gradient descent algorithm) .
Claims 12-19 recite the method in the system of claims 1-9 thus also are rejected.
Claim 20 recites the medium in the system of claim 1 thus also is rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper in view of Kaditz ( US 20170285122).
Regarding claim 10, Schlemper teaches the system of claim 7.
Schlemper does not expressly teach 
wherein obtaining a preliminary model having one or more model parameters includes: obtaining a non-trainable ODE solver; and constructing, based on the non-trainable ODE solver, the preliminary model having the one or more model parameters  .
However, Kaditz teaches 
obtaining a non-trainable ODE solver([0171], the MR signal may be estimated by solving a system of equations … In particular, Runge-Kutta method); and constructing, based on the non-trainable ODE solver, the preliminary model having the one or more model parameters([0171], the MR model … iteratively modify the parameters for the voxels based on how perturbations in the parameters affect the difference between the measured MR signal and the estimated MR signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schlemper and Kaditz, by substituting the MR estimation method of Schlemper with that taught by Kaditz, with motivation that “gradient changes can be solved analytically” ( Kaditz, [0171]).

Regarding claim 11, Schlemper teaches the system any of claim 1.
Schlemper does not expressly teach  wherein the ODE solver includes at least one of an Euler's algorithm, a midpoint algorithm, or a Runge-Kutta algorithm.
However Kaditz teaches the ODE solver includes at least one of an Euler's algorithm, a midpoint algorithm, or a Runge-Kutta algorithm ([0171], the MR signal may be estimated by solving a system of equations … In particular, Runge-Kutta method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schlemper and Kaditz, by substituting the MR estimation method of Schlemper with that taught by Kaditz, with motivation that “gradient changes can be solved analytically” ( Kaditz, [0171]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661